DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is to correct the last office action of 3/31/2022, which has been withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Please see the office action of 2/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879